Exhibit 10.1

 

EMPLOYMENT AGREEMENT AND GENERAL RELEASE

 

1.Parties.  The parties to this Employment Agreement and General Release
("Agreement") are:

 

A.Steven M. Glick ("Employee").

 

B.Public Storage, PSSC Inc. and their past and present shareholders, officers,
directors, employees, subsidiaries, partners, affiliated companies, attorneys,
agents, and their successors, heirs, executors and administrators and
representatives (herein “Employer").

 

This Agreement shall become effective on the day that both parties sign below
(the “Effective Date.”)

 

2.Recitals.

 

A.Employee is currently employed by Employer as Senior Vice President, Chief
Legal Officer and Corporate Secretary.  The parties agree that the employment
relationship will continue until 11:59 P.M. Pacific Time March 2, 2015, unless
terminated earlier pursuant to the terms of this Agreement (“Termination Date”).

 

B.The parties have agreed that to end their employment relationship in a
mutually satisfactory manner, and to resolve all known and unknown disputes
between the parties, the following covenants and agreements shall be made: 

 

3.Consideration.    

 

If Employee executes and delivers to Employer (a) an executed original of this
Agreement within twenty-one days and does not revoke same; and (b) within
twenty-one days following March 3, 2015, but no earlier than March 3, 2015,
Employee executes a further General Release in the form attached hereto as
Addendum A and does not revoke same; the Parties agree as follows: 

 

A. Subject to the provisions of Section 6 below, the parties agree that through
December 31, 2014, Employee will, among other things that Employer may
reasonably request in connection with Employer’s business, (a) use his
reasonable best efforts to assist in effectuating a smooth transition of his
projects, assignments and responsibilities, which shall include, but not be
limited to, the search, hiring and training of his successor, (b) provide
ongoing strategic and other advice and assistance as Employer may determine, in
its sole discretion, to be necessary, and (c) continue to fulfill his
responsibilities to the satisfaction of Employer. 

 

B. If (a) Employee’s employment has not been terminated subject to the
provisions of Section 6 below, and (b) assuming Employee has satisfactorily
performed those responsibilities that are set forth in Paragraph 3A above, which
shall be determined in Employer’s sole reasonable discretion exercised in good
faith, and (c) Employee has executed and delivered to Employer an executed
original of this Agreement within twenty-one days and has not revoked same, as
further consideration, on December 31, 2014, Employer will pay to Employee the
sum of $250,000 less applicable withholdings.

 

C. The Parties agree that beginning on the Effective Date through December 31,
2014, Employee’s employment shall continue according to the same terms,
conditions, duties, policies, compensation, incentives, and benefits as
immediately prior to the Effective date.

 

D. Effective January 1, 2015 through the Termination Date, Employee’s work
schedule shall be reduced such that Employee shall perform work for the Company
on an as needed basis not to exceed 20 hours per week.  Employee shall be paid
at the hourly rate of one hundred sixty-eight dollars and 27 cents ($168.27) for
any such work performed. 

 

E. Assuming Employee is continuously employed through the Termination Date,
Employee shall continue to be entitled to any restricted share units and stock
option awards previously granted that would vest up to and including March 3,
2015.  Employee’s right to exercise vested stock options after the last date of
his employment is governed by the terms of the 2007 Equity and Performance Based
Compensation Plan and the terms of the applicable restricted share unit award
agreement, which provide that Employee has 30 days from the last date of his
employment to exercise any vested stock options.   As of Employee’s Termination
Date, any unvested restricted share unit and stock option awards will
immediately be terminated.

 

F. Between January 1, 2015 and the Termination Date, Employee shall not be
entitled to participate in Employer’s group insurance plan but shall be
permitted to participate in Employer’s 401(k) plan.

 

 



--------------------------------------------------------------------------------

 

G. If Employee executes and delivers to Employer (a) an executed original of
this Agreement within twenty-one days and does not revoke same; and (b) within
twenty-one days following March 3, 2015, but no earlier than March 3, 2015,
Employee executes a further General Release in the form attached hereto as
Addendum A and does not revoke same; as further consideration, within fourteen
business days thereafter, Employer will pay to Employee the sum of $250,000 less
applicable withholdings.

 

H. Employee explicitly acknowledges that all of Employer’s obligations
hereunder, including but not limited to the payment of all amounts and the
continued vesting of any restricted share units and stock option awards
previously granted as set forth in this Agreement, is conditioned on Employee
executing an original of this Agreement within twenty-one days and not revoking
same and within twenty-one days following March 3, 2015, but no earlier than
March 3, 2015, Employee executing a further General Release in the form attached
hereto as Addendum A and not revoking same.  If Employee fails to execute both
documents or if Employee revokes his release of claims, all of Employer’s
obligations under this Agreement will immediately terminate and Employee shall
immediately return any and all consideration Employer has paid under this
Agreement and return any and all consideration that has vested to Employee under
this Agreement.

 

4.Cooperation. 

 

The parties further agree that at all times following the Termination Date,
Employee will cooperate fully with the Employer in providing truthful testimony
as a witness or a declarant in connection with any present or future court,
administrative, governmental agency or arbitration proceeding involving the
Employer with respect to which the Employee has relevant information arising out
of his employment with the Employer.  Employee also will assist Employer during
the discovery phase (or prior thereto) of any judicial, administrative,
arbitration, or governmental agency proceeding involving Employer and with
respect to which the Employee has relevant information arising out of his
employment with Employer including, without limitation, meeting with counsel,
assisting and cooperating in the preparation and review of documents, and
meeting with other representatives of the Employer.  The parties agree that such
cooperation and assistance shall, to the extent practicable (giving due regard
to the needs of the Employer and the requirements of Employee’s then current
work obligations), be at times and places that are mutually convenient to both
the Employee and the Employer.  The Employer agrees that it will pay, upon
production of appropriate receipts, the reasonable business expenses (including
air transportation, hotel, and similar expenses) incurred by Employee in
connection with such assistance.  Employee represents that he is not presently
aware of any conflict of interest between himself and Employer in connection
with any pending litigation or investigations that may give rise to a question
regarding the possible need for independent counsel with respect to the defense
of such matters and will immediately notify Employer if any conflict of interest
shall arise in the future.

 

5.Non-Admission of Liability.  The parties understand and agree that their
execution of this Agreement shall not in any way constitute or be construed as
an admission of liability whatsoever by party, their successors or any related
parties.

 

6.Termination of Employment Relationship.  Unless the employment relationship is
otherwise terminated in connection with this section, the parties agree that
Employee's employment with Employer shall terminate as of 11:59 P.M. Pacific
Time on March 3, 2015.  Prior to March 3, 2015, the employment relationship may
only be terminated by the Employer for “cause.”  Termination for “cause” may be
based upon any of the following, as determined by Employer in its reasonable
discretion exercised in good faith:

 

(i)Any act of fraud, dishonestly, embezzlement, or theft.

 

(ii)Conviction of, or a plea of nolo contendere to, any felony or any
misdemeanor involving moral turpitude;

 

(iii)Any act of gross negligence in the performance of Employee’s
responsibilities;

 

(iv)Any inexcusable repeated or prolonged absence from work other than as a
result of illness or a disability occurring prior to December 31, 2014;

 

(v)Employee’s voluntary resignation from employment with Employer after having
committed any act that would constitute “cause” for termination of the
employment relationship as defined in this Section 6;

 

(vi)Employee’s willful failure to fulfill the responsibilities of the Employee’s
position occurring prior to December 31, 2014.

 

In the event Employee’s employment is terminated for cause, Employee will
receive his base salary and unused vested vacation benefits through the date of
termination, plus reimbursement for those properly documented, reasonable travel
or similar expenditures incurred by Employee prior to termination and consistent
with prior practice that are reasonably necessary for the proper discharge of
Employee’s duties under this Agreement and Employer will not owe to Employee any
other compensation or financial obligations, including but not limited to the
compensation and consideration set forth in paragraph 3 above.

 





--------------------------------------------------------------------------------

 

Notwithstanding anything in this Agreement to the contrary, beginning on January
1, 2015 Employee may seek or accept employment outside of Employer. 

 

7.Property.  By December 31, 2014, Employee will execute and deliver to Employer
a truthful written acknowledgment that Employee has returned to Employer all
documents, reports, files, memoranda, records, Company credit cards, key passes,
door and file keys, laptop, computer access codes, information and other
physical and personal property of Employer which Employee received or helped
prepare in connection with Employee’s employment and which Employee has in
Employee’s possession.  The term "information" as used in this Agreement means
(a) confidential information including, without limitation, information received
from Employer's clients, employees or its agents, under confidential conditions;
and (b) other business or financial information received because of Employee's
employment with Employer. 

 

Employee further represents that he will remove all personal possessions from
Employer’s premises by December 31, 2014.

 

8.Trade Secrets and Confidential Information.  Employer’s competitive success
depends on the proper safeguarding of Employer’s trade secrets and confidential
information.  Certain such information of Employer pertains to the privacy
interests of individuals and must be safeguarded for that reason as
well.  Employee promises to continue to preserve the confidentiality of
Employer’s trade secrets and commercially useful confidential information
learned through Employee’s employment and to use this information only as
necessary and appropriate for Employer’s legitimate business purposes.  Employee
promises to safeguard against disclosure without the consent of affected persons
all information touching on the privacy interests of Employer’s

employees and tenants.  Employer’s trade secrets and commercially useful
confidential information include without limitation Employer’s non-public
financial information and the contents of Employer’s business plans.

 

9.Non Solicitation.  Employee agrees that for a period of one year following the
termination or expiration of this agreement, Employee will not directly or
indirectly, or by action in concert with others, induce or influence (or seek to
induce or influence), any person who is engaged as an employee, agent,
independent contractor or otherwise by Employer to terminate such person’s
employment or engagement with Employer.

 

10.General Release by Employee.   In exchange for the promises contained herein,
Employee, for good and valuable consideration, the adequacy and receipt of which
is hereby acknowledged, for Employee, Employee’s attorneys, successors and
assigns (collectively "Releasors"), hereby releases and forever discharges
Employer, and its subsidiaries, affiliates, officers, directors, shareholders,
successors, predecessors, agents, attorneys, present employees and past
employees, and each of their respective subsidiaries, affiliates, officers,
directors, shareholders, successors, predecessors, agents, attorneys, present
employees and past employees (collectively “Releasees”), and each of them from
any and all past, present and future claims, demands, causes of action, and
liabilities of every kind and nature whatsoever, known and unknown, suspected or
unsuspected, which the Releasees ever had, now have, hereinafter can, shall or
may have, from the beginning of time to the effective date hereof, including but
not limited to any claims, demands, causes of action or liabilities which
Employee could assert at common law, by any statute, rule, regulation, ordinance
or law, whether federal, state or local, or on any other grounds whatsoever,
that pertain to or arise out of the Employee's employment with Employer,
including but not limited to claims under the California Labor Code, California
Government Code, the Employment Retirement Income Security Act of 1974
("ERISA"), 29 U.S.C. § 1001, et seq., Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000E et seq., the Age Discrimination In Employment Act, the Equal
Pay Act, the Rehabilitation Act of 1973, Section 1981 of Title 42 of United
States Code, claims for wrongful discharge, breach of contract, negligence,
implied contract, quasi-contract, promissory estoppel, implied covenant of good
faith and fair dealing, bad faith and denial of existence of contract,
defamation, interference with contractual relationships, invasion of privacy,
infliction of emotional distress, employment discrimination, retaliation,
failure to prevent discrimination from occurring, fraud, and all other federal,
state and local laws, ordinances, regulations or orders which relate in any way
to employment, termination of employment or the continuing effects
thereof.  Nothing herein is intended to effect any rights that Employee may have
to indemnity. 



11.Notice Re Waiver of Rights.  If Employee signs this Agreement, Employee will
forever give up all rights and claims arising out of his employment with
Employer, including the waiver and release of all discrimination claims.  The
Federal Age Discrimination In Employment Act requires that employers give
certain notices to employees (including ex-employees) involved in claims that
may include age discrimination.  Pursuant to the Federal Age Discrimination In
Employment Act, Employer hereby notifies Employee of the following employee
rights:

 

A.Employee may not waive or release any right or claim under the Age
Discrimination In Employment Act unless Employee's waiver and release is knowing
and voluntary, and employee fully understands all of the terms of the release.

 

B.Employee's waiver and release must be part of an agreement between Employee
and Employer and must be written in a manner calculated to be understood by
Employee.

 

C.Employee's waiver or release must specifically refer to the rights or claims
arising under the Federal Age Discrimination In Employment Act.





--------------------------------------------------------------------------------

 

 

D.Employee may not waive or release any of Employee's rights or claims that
arise after the date Employee signs this Agreement.



E. Employee may only waive or release rights or claims in exchange for
consideration in addition to anything of value to which Employee is already
entitled. 

 

F.Employee is advised in writing to consult with an attorney before signing this
Agreement.

 

G.Employee has a period of at least 21 days in which to consider whether to sign
this Agreement and this Agreement provides that for seven days after Employee
signs this Agreement, Employee may revoke the Agreement and this Agreement will
not become effective or enforceable until this seven day revocation period
expires. 

 

Revocation shall be made solely by delivering a written notice of revocation
to: 

 

Candace N. Krol

Senior Vice President – Human Resources

Public Storage

701 Western Avenue,

Glendale, CA  91201

 

Employee agrees to keep written documentation proving that Employee revoked this
Agreement as provided in this paragraph, either by keeping the documents
attesting to the delivery of the revocation, or verification that the fax was,
in fact, received.  If Employee signs this Agreement before the 21-day period
has expired, Employee does so knowingly and voluntarily. 

 

12.Power to Release.  Employee represents and warrants that Employee is the sole
owner of the claims, demands, causes of action and liabilities which Employee is
releasing, and Employee has full power to give the release provided for
herein.  Employee further represents and warrants that Employee has not assigned
or transferred any of the claims, demands, causes of action or liabilities
released herein and agrees to

indemnify and hold Employer harmless from and against any claims, demands,
causes of action and liabilities, including attorney fees incurred, arising out
of any such transfer or assignment.



13.Waiver of Unknown Claims.  Employee expressly waives the provisions, rights
and benefits of Section 1542 of the California Civil Code and any similar laws
of any other jurisdiction, which provide:

 

"Section 1542.  General Release -- Claims Extinguished.  A general release does
not extend to claims which the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor."

 

Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of all Releasees with
respect to claims in California as well as all other jurisdictions, the Employee
expressly acknowledges that the General Release contained in Paragraph 10 is
intended to include not only claims that are known, anticipated or disclosed,
but also claims that are unknown, unanticipated and undisclosed. 

 

This Paragraph 13 shall not serve as a release of rights under or preclude the
parties from filing suit to enforce the provisions of the Agreement or with
respect to any right to indemnification provided under Employee’s director and
officers’ liability insurance policy or Employer’s bylaws.

 

14.Integration.  This Agreement (including the Addendum) and the Arbitration
Agreement contains a single integrated contract expressing the entire agreement
of the parties on the issues stated herein.  With the exception of the parties’
existing arbitration agreement (which the parties intend to remain effective),
there are no other agreements, written or oral, express or implied, prior or
collateral, between the parties, except the Agreement set forth herein.  No
representative of any party hereto has or had any authority to make any
representations or promises not contained in this Agreement, and each of the
parties acknowledges that they have not executed this Agreement in reliance upon
any such representation or promise.  This Agreement cannot be modified or
changed except by a written instrument signed by each of the parties.

 

15.Severability.  The provisions of this Agreement are severable, and if any
part is found to be unenforceable, the other provisions shall remain fully valid
and enforceable.

 





--------------------------------------------------------------------------------

 

16.Effective Date.  Employee shall have a period of at least 21 days within
which to consider this Agreement, and, if thereafter executed by Employee, this
Agreement may be revoked for a period of seven days following the execution of
this Agreement.  This Agreement shall not become effective or enforceable until
such revocation period has expired without the exercise of such revocation
right.

 

17.Miscellaneous.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California.  This Agreement may be
executed in counterparts, each of which may be deemed to be an original and all
of which shall constitute the Agreement; provided, however, that the Agreement
shall not become effective until completely conforming counterparts have been
signed and delivered by each of the parties hereto.

 

18.Captions and Interpretations.  Paragraphs, titles, captions contained herein
are inserted for convenience and reference, and are not intended to define,
limit or describe the scope of the Agreement or any provisions thereof.  No
provision of the Agreement is to be interpreted for or against any party on the
basis that a particular party or Employee’s attorney drafted such provisions.

 

19.Conditions of Execution.  Each party acknowledges and warrants that their
execution of the Agreement is free and voluntary.

 

20.Attorney Fees and Costs.  If any party hereto commences any action or other
proceeding to enforce or interpret this Agreement, including any actions to
reform or rescind or any manner effect the provisions of this Agreement, the
prevailing party shall be entitled to all reasonable costs incurred therewith,
including but not limited to actual attorney fees.  Otherwise, the parties shall
each bear their own attorney fees and costs incurred.

 

 

 

 

Dated: 2/19/14

/s/ Steven M. Glick

 

Steven M. Glick, Employee

 

 

 

 

 

Dated:  2/19/14

Employer

 

 

 

By:/s/ Ronald L.Havner, Jr..

 

Ronald L.Havner, Jr..

 

Its:Chief Executive Officer

 





--------------------------------------------------------------------------------

 

ADDENDUM A

 

 

General Release by Employee.   For good and valuable consideration, the adequacy
and receipt of which is hereby acknowledged, for Employee, Employee’s attorneys,
successors and assigns (collectively "Releasors"), hereby releases and forever
discharges Employer, and its subsidiaries, affiliates, officers, directors,
shareholders, successors, predecessors, agents, attorneys, present employees and
past employees, and each of their respective subsidiaries, affiliates, officers,
directors, shareholders, successors, predecessors, agents, attorneys, present
employees and past employees, heirs, executors, and personal representatives
(collectively “Releasees”), and each of them from any and all past, present and
future claims, demands, causes of action, and liabilities of every kind and
nature whatsoever, known and unknown, suspected or unsuspected, which the
Releasees ever had, now have, hereinafter can, shall or may have, from the
beginning of time to the effective date hereof, including but not limited to any
claims, demands, causes of action or liabilities which Employee could assert at
common law, by any statute, rule, regulation, ordinance or law, whether federal,
state or local, or on any other grounds whatsoever, that pertain to or arise out
of the Employee's employment with Public Storage, including but not limited to
claims under the California Labor Code, California Government Code, the
Employment Retirement Income Security Act of 1974 ("ERISA"), 29 U.S.C. § 1001,
et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000E et seq.,
the Age Discrimination In Employment Act, the Equal Pay Act, the Rehabilitation
Act of 1973, Section 1981 of Title 42 of United States Code, claims for wrongful
discharge, breach of contract, negligence, implied contract, quasi-contract,
promissory estoppel, implied covenant of good faith and fair dealing, bad faith
and denial of existence of contract, defamation, interference with contractual
relationships, invasion of privacy, infliction of emotional distress, employment
discrimination, retaliation, failure to prevent discrimination from occurring,
fraud, and all other federal, state and local laws, ordinances, regulations or
orders which relate in any way to employment, termination of employment or the
continuing effects thereof. Nothing herein is intended to effect any rights that
Employee may have to indemnity. 

 

If Employee signs this Addendum, Employee will forever give up all rights and
claims that may have arisen out of his Employment, including the waiver and
release of all discrimination claims.  The Federal Age Discrimination In
Employment Act requires that employers give certain notices to employees
(including ex-employees) involved in claims that may include age
discrimination.  Pursuant to the Federal Age Discrimination In Employment Act,
Employer hereby notifies Employee of the following employee rights:

 

A.Employee may not waive or release any right or claim under the Age
Discrimination In Employment Act unless Employee's waiver and release is knowing
and voluntary, and employee fully understands all of the terms of the release.

 

B.Employee's waiver and release must be part of an agreement

 

between Employee and Employer and must be written in a manner calculated to be
understood by Employee.

 

C.Employee's waiver or release must specifically refer to the rights or claims
arising under the Federal Age Discrimination In Employment Act.

 

D.Employee may not waive or release any of Employee's rights or claims that
arise after the date Employee signs this Addendum.



E. Employee may only waive or release rights or claims in exchange for
consideration in addition to anything of value to which Employee is already
entitled. 



          F.Employee is advised in writing to consult with an attorney before
signing this Addendum.

 

G.Employee has a period of at least 21 days in which to consider whether to sign
this Addendum, and this Addendum provides that for seven days after Employee
signs this Addendum, Employee may revoke the Addendum and this Addendum will not
become effective or enforceable until this seven day revocation period expires. 

 

Revocation shall be made solely by delivering a written notice of revocation
to: 

 

Candace N. Krol

Senior Vice President – Human Resources

Public Storage

701 Western Avenue, Glendale, CA  91201

 

Employee agrees to keep written documentation proving that Employee revoked this
Addendum as provided in this paragraph, either by keeping the documents
attesting to the delivery of the revocation, or verification that the fax was,
in fact, received.  If Employee signs this Addendum before the 21-day period has
expired, Employee does so knowingly and voluntarily. 





--------------------------------------------------------------------------------

 

 

The payment of all amounts set forth in the Agreement attached hereto are
contingent upon the non-revocation of this Addendum and Employer’s obligations
thereunder will not become effective or enforceable until this seven-day
revocation period expires.  If Employee revokes his release of claims as
provided above, all of Employer’s obligations under the Agreement will
immediately terminate.

 

 

 

 

Dated: 



 

Steven M. Glick, Employee

 

 

 



--------------------------------------------------------------------------------